Citation Nr: 0126622	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  96-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1957.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court) in March 2001.  The appeal originates 
from a September 1995 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, declined to reopen the veteran's claim for service 
connection for a seizure disorder on the basis that new and 
material evidence had not been presented.  The veteran 
submitted a notice of disagreement in November 1995 and a 
statement of the case was issued in March 1996.  The veteran 
perfected his appeal to the Board in April 1996.

In a July 1997 decision, the Board determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for a seizure disorder.  The veteran 
appealed that decision to the United States Court of Veterans 
Appeals (the United States Court of Appeals for Veterans 
Claims as of March 1, 1999) (Court).

In a November 1998 Memorandum Decision, the Court vacated the 
Board's July 1997 decision and remanded the claim to the 
Board for consideration of 38 C.F.R. § 3.156 and the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

Thereafter, in letter dated August 2, 1999, the veteran's 
attorney was notified that the veteran's appeal was being 
transferred to the Board from the Court.  This situation is 
analogous to the certification and transfer referred to in 38 
C.F.R. § 20.1304.  See Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999) ("following the remand of a case from the 
Court, the Board's mailing to the appellant of notice 
regarding postremand submission of evidence, is the 
functional equivalent of the § 20.1304(a) 'mailing of notice 
to the [appellant] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board'.")

On December 1, 1999, the veteran's attorney requested 
additional time in order to submit further evidence and 
argument.  In a letter dated December 2, 1999, the Board 
extended the deadline for the submission of material to the 
Board to January 3, 2000.  In December 1999, the veteran 
submitted evidence to a United States Senator, seeking his 
assistance, which was then forwarded to the Board on January 
5, 2000.  The evidence consists of duplicate copies of 
service records, lay statements, and medical statements 
previously submitted and considered, a list of medications 
and dosages, as well as copies of statements by the veteran.  
On January 6, 2000, the Board received a faxed copy of a 
letter signed by the veteran's attorney, which reported his 
delay in submitting additional argument due to illness.

Also associated with the claims file is unprocessed mail 
discovered by the Board subsequent to the Court's November 
1998 order, which includes copies of excerpts from the 
Federal Register and the United States Code, copies of 
statements by the veteran, a list of medications and dosages, 
as well as duplicate copies of evidence previously submitted 
and considered.  

Although not accompanied by a specific written waiver of RO 
jurisdiction, the Board finds that a remand for RO 
consideration of the aforementioned evidence, in the first 
instance, is not warranted because the submitted evidence is 
either not relevant to the issue under consideration (and, 
hence, not "pertinent"), or is duplicative of evidence 
previously considered (and, hence, not "additional").  See 
38 C.F.R. § 20.1304(c) (2001).  

In May 2000, the Board denied the veteran's petition to 
reopen his claim for service connection for a seizure 
disorder and he appealed that decision to the Court.  On 
March 1, 2001, Counsel for the Secretary and Counsel for the 
veteran filed a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  In the Joint Motion, the 
attorney-representatives for the parties concluded that a 
remand was required in this case in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  It was noted, in 
essence, the new law redefined VA's obligations with respect 
to notifying and assisting a claimant and that the Board's 
May 2000 decision had been made on the basis of the previous 
requirements, and as such, readjudication of the veteran's 
claim in light of the VCAA was necessary.

On March 8, 2001, the Court issued an Order that granted the 
Joint Motion, vacated the Board's May 2000 decision, and 
remanded the case to the Board for further proceedings 
consistent with the Joint Motion.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a seizure disorder (diagnosed as epilepsy) in 
December 1957.  Although notified of the denial that same 
month, the veteran did not appeal the decision.

2.  The Board subsequently denied the veteran's claim for 
service connection for a seizure disorder in March 1979, 
January 1983, December 1984, and May 1987. 

3.  Evidence associated with the claims file since the 
Board's May 1987 decision is either duplicative or cumulative 
of evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

1.  The RO's unappealed 1957 denial, and the Board's 
subsequent denials of the claim for service connection for a 
seizure disorder, to include the May 1987 denial, are final.  
38 U.S.C.A. §§ 7103, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302,  20.1100, 20.1103 (2001).  

2.  The additional evidence associated with the file since 
the Board's May 1987 denial of the claim is not new and 
material, and the claim for service connection for a seizure 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§  3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as noted above and in accordance with the Court's 
March 2001 Order, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefines VA's obligations with respect 
to notifying and assisting a claimant.  See Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Pertinent regulations that implement the Act 
recently were finalized.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision at this time, and that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

The veteran's claim for service connection for a seizure 
disorder previously has been considered and denied.  In 
December 1957, the RO denied the veteran's initial claim for 
service connection for epilepsy.  The evidence then of record 
consisted of the veteran's service medical records which show 
that in November 1956, two months after induction, the 
veteran was evaluated for seizures, diagnosed as epilepsy; 
the veteran then gave a history of such attacks over a three-
year period.  The veteran's seizure disorder was considered 
to have existed prior to induction.  Although notified of the 
RO's denial of the claim later in December 1957, the veteran 
did not appeal that denial.  The veteran appealed subsequent 
denials of the claim for service connection for a seizure 
disorder, and Board denied the claim in decisions dated in 
March 1979, January 1983, December 1984 and May 1987.  

In March 1979, the Board noted that the RO's 1957 decision 
was final, and that additional evidence had not been 
submitted to establish a factual basis to grant service 
connection for epilepsy.  The evidence before the Board at 
the time of its decision in March 1979 consisted of the 
veteran's service medical records; reports of a VA 
examination conducted in September 1960 (with a December 1960 
addendum) and a social survey conducted in November 1960; 
private medical statements from P.J. Begley, M.D and from 
H.K. Buttermore, M.D; copies of letters claimed to have been 
written by the veteran during service; numerous lay 
statements from the veteran's wife, mother, mother-in law and 
long term acquaintances relating their observations of the 
veteran's physical condition prior to active duty; statements 
of the veteran and testimony by him, his mother and brother, 
offered during a January 1979 travel board hearing.  

In statements dated in 1960, 1976, and 1978, Dr. Begley 
indicated first that he had treated the veteran since 1958 
for epilepsy that existed prior to entry into service; later, 
he stated that, based on the veteran's statements that he did 
not have seizures prior to service, that the onset of 
seizures is somewhat in doubt.  In statements dated in 1976 
and 1978, Dr. Buttermore, the self-proclaimed family 
physician, indicated that the veteran was strong and healthy 
as a child, and that the veteran's first "period of 
disablement" occurred during the holiday season in 1956 when 
the veteran suddenly developed an epileptic seizure.  In its 
decision, the Board determined that, although the veteran's 
service entrance examination was negative for epilepsy, there 
was competent medical evidence that the veteran's seizure 
disorder preexisted service, but did not increase in severity 
therein.  

In January 1983, the Board determined that a new factual 
basis had not been presented for allowance of the claim.  
Additional evidence then considered included the copy of a 
hearing transcript for the school year commencing in August 
1954; duplicate copies of service medical records, statements 
from the veteran and his spouse, and statements from Drs. 
Buttermore and Begley; VA treatment records and the report of 
a September 1981 VA hospitalization; additional lay 
statements by the veteran and others; and the transcript of 
an RO hearing held in March 1982.  The Board determined that 
the veteran's preexisting epilepsy was not aggravated during 
service, that the Board's 1979 denial was final, and that the 
evidence then of record did not establish a new factual basis 
warranting modification of the Board's prior determination. 

The Board again denied service connection for a seizure 
disorder in December 1984.  Additional evidence then 
considered included duplicate lay and private physician 
statements, as well as additional lay statements from the 
veteran's wife and friends, and the transcript of an RO 
hearing held in April 1982.  The Board noted the finality of 
the prior 1979 and 1983 Board decisions.  The claim was then 
denied on the basis that the additional evidence did not 
demonstrate that a seizure disorder was acquired or 
aggravated in service, and, hence, was not sufficient to 
alter the basic facts upon which the Board's prior decisions 
were predicated.  

The Board's most recently denied the claim in May 1987.  
Additional evidence then considered included statements dated 
in August and September 1986 from R.C. Ellis, M.D., and C.A. 
Moore, M.D., and private hospitalization and treatment 
records dated from 1964 to 1984, reflecting contemporaneous 
treatment for a seizure disorder; duplicate copies of private 
physician and lay statements; additional lay statements; and 
the transcript of an RO hearing conducted in November 1986.  
In its decisions, the Board noted the finality of the prior 
Board decisions, and concluded that the evidence submitted in 
support of the veteran's reopened claim for service 
connection for a seizure disorder did not alter the factual 
basis upon which the prior decisions were predicated.

The veteran filed a petition to reopen his claim for service 
connection for a seizure disorder February 1995; the denial 
of that claim culminated in the current appeal.  

Adjudication of the instant claim involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did not 
appeal the RO's initial denial of the claim in 1957, that 
decision is final, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Likewise, the Board's prior denials in March 1979, January 
1983, December 1984, and May 1987 are final, and are not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  In this 
regard, the Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Here, the veteran did not request reconsideration 
of any of the Board's decisions, and no other exception to 
finality applies; hence, each of those decisions, the last of 
which was rendered on May 1987, is final as to the evidence 
then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect prior to August 29, 2001 (at time of the RO's 
September 1995 (and the Board's now vacated May 2000) denial 
of the claim)); that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the Board's May 1987 denial) 
in determining whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the Board's May 1987 denial consists of duplicate 
copies of service medical records, private medical statements 
from Drs. Buttermore, Begley, Ellis and Moore, numerous lay 
statements, and other documents; a copy of a January 1966 
Social Security Award letter; copies of records from Four 
Mile School and Pine Flat School, dated in 1952; an undated 
letter from to the Tennessee Wildlife Resources Agency; lists 
of medications and dosages prescribed to the veteran; copies 
of Federal statutes and regulations; the transcript of a 
December 1992 hearing at the U.S. Department of Labor; and 
various statements by the veteran and his attorney.

The duplicate copies of service medical records, post-service 
medical records, various lay statements and other documents 
constitute evidence already considered when the claim was 
previously denied.  Since this additional evidence only 
duplicates that already of record at the time of the May 1987 
decision, it is, thus, not "new" within the meaning of 
38 C.F.R. § 3.156(a).  

Furthermore, while the veteran's Social Security award 
letter, the undated letter to the Tennessee Wildlife 
Resources Agency, lists of medications and dosages prescribed 
to the veteran and copies of Federal statutes and regulations 
are "new" in the sense that this evidence was not 
previously of record, it is not "material" for purposes of 
reopening the claim.  With the exception of the letter 
written by the veteran, the evidence simply is not probative 
of the question of whether a seizure disorder was incurred or 
aggravated in service, the pivotal issue underlying the 
veteran's claim for service connection.  Hence, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and, thus, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  

The letter the veteran wrote to the Tennessee Wildlife 
Resources Agency includes his reported history of being hit 
struck in the head with a shell casing during service, and 
his own opinion that such injury has caused him permanent 
disability due to seizures.  However, like the numerous other 
written statements authored by the veteran and others acting 
on his behalf, including his attorney, such evidence is also 
not sufficient to reopen the claim because it contains 
contentions that are substantively identical to those made in 
connection with the prior denials.  Consequently, reiteration 
of these same allegations and arguments, when previously 
made, does not constitute new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, since 
neither the veteran nor any of the lay persons who submitted 
statements on his behalf possess the medical expertise and 
training to competently offer an opinion as to whether his 
seizure disorder was incurred or aggravated in active 
service, lay allegations purporting to do so also are not 
material.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1987 Board decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
there is a nexus between the veteran's seizure disorder and 
his service in the military.  As such, none of the evidence 
is new and material for the purpose of reopening the claim, 
and the May 1987 denial remains final.  

The Board acknowledges that in addition to considering 
whether the veteran had submitted evidence that was new, and 
relevant and probative (material), in the March 1996 
Statement of the Case, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  As noted above, however, in the 
Hodge decision, the Federal Circuit held that there was no 
such legal requirement.  That notwithstanding, the Board 
finds that consideration of the "correct" legal standard 
without first remanding the matter to the RO does not 
prejudice the veteran in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  For the reasons noted above (i.e., 
that no new and material evidence has been submitted), the 
outcome of the case is the same, regardless of the standard 
utilized.  It is again noted, in this regard, that in support 
of his petition to reopen his claim for service connection, 
the veteran has submitted no additional probative medical 
evidence that a seizure disorder was, in fact incurred in or 
aggravated during service.  Thus, a remand to the RO would be 
pointless and, in light of the above discussion, would not 
result in a determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992).  
Hence, the Board concludes that the RO's reference to the now 
impermissible Colvin language was harmless.

Furthermore, as regards the applicablity of the Veterans 
Claims Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist and 
notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.  

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
attorney have been put on notice as to the basis for the 
denial of the claim, and, hence, what is needed to support 
the application to reopen the claim for service connection 
for a seizure disorder.  They also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen this claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the appeal at this time, and the 
petition to reopen the claim for service connection for a 
seizure disorder must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a seizure disorder, the 
appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

